                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-507-DCK

 KENNETH ALLEN JOHNSON,                                )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )      ORDER
                                                       )
 ANDREW M. SAUL,                                       )
 Commissioner of Social Security,                      )
                                                       )
                Defendant.                             )
                                                       )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Consent Motion For

Remand” (Document No. 16) filed May 1, 2020. The parties have consented to Magistrate Judge

jurisdiction pursuant to 28 U.S.C. § 636(c), and immediate review is appropriate. Having carefully

considered the motion and the record, and noting consent of Plaintiff’s counsel, the undersigned

will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Consent Motion For Remand”

(Document No. 16) is GRANTED. Pursuant to the power of this Court to enter a judgment

affirming, modifying, or reversing Defendant’s decision with remand in Social Security actions

under sentence four of 42 U.S.C. § 405(g), and in light of Defendant’s motion, with Plaintiff’s

consent, to remand this action for further administrative proceedings, the Court hereby remands

this case to Defendant, pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative

proceedings. See Melkonyan v. Sullivan, 501 U.S. 89 (1991); Shalala v. Schaefer, 509 U.S. 292

(1993).
                                     Signed: May 4, 2020
          SO ORDERED.




           Case 3:19-cv-00507-DCK Document 17 Filed 05/05/20 Page 1 of 1
